Citation Nr: 1146526	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-23 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2002 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing the Veteran requested, and the Veterans Law Judge granted, a 30-day abeyance to submit additional evidence.  In September 2011, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011). 

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

First, addressing the claim for service connection for a right knee disability, the Board notes that the Veteran's service treatment records reflect treatment for right knee pain due to running.  The Veteran was afforded a QTC examination in July 2006, however, there was no diagnosis rendered in regards to the right knee.  Subsequent to the July 2006 examination, VA treatment records reflect complaints of right knee pain and a diagnosis of patellofemoral syndrome.  Thus, while the Veteran previously underwent VA examination, no nexus opinion was obtained and there is currently no medical opinion of record addressing the relationship between the Veteran's currently diagnosed right knee disability and service.

Turning to the claim for service connection for a low back disability, the Board notes that the Veteran's service treatment records reflect treatment for low back pain caused by moving truck supplies.  The Veteran was afforded a QTC examination in July 2006.  The impression was low back strain, resolved.  The examiner noted that the Veteran's claims file was not available for review and no etiology opinion was provided.  Subsequent VA treatment records reflect continuing complaints of low back symptomatology.  Thus, while the Veteran previously underwent VA examination, no nexus opinion was obtained and there is currently no medical opinion of record addressing the relationship between the Veteran's low back disability and service.

As the medical evidence currently of record is inadequate, the Board finds that further VA examination and medical opinion-based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon, 20 Vet. App. 79.  

Finally, addressing the claim for a higher initial rating for PTSD, the Board notes that the Veteran's last psychiatric examination was in January 2007-nearly 5 years ago.  During the August 2011 Board hearing, the Veteran testified that his PTSD has worsened since his last VA examination.  He noted that he had increased irritability, which caused relationship problems with his wife and kids.  He also reported difficulty sleeping and nightmares.

In view of allegations of worsening disability since the Veteran's last examination, the Board finds that the medical evidence currently of record is inadequate, and that a more contemporaneous VA examination, with appropriate clinical findings, is needed to properly evaluate the severity of the Veteran's service-connected PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by (an) appropriate physician(s), at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination(s), without good cause, may result in denial of the claims (as each claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to a scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  The record currently includes treatment records from the Sacramento VA Medical Center (VAMC) and the Martinez Outpatient Clinic dated through July 19, 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all outstanding records of VA treatment and/or evaluation for the Veteran from the Sacramento VAMC and the Martinez Outpatient Clinic.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Also, during the August 2011 Board hearing, the Veteran indicated that he received treatment for his disabilities from the UC Davis Medical Center.  However, the Veteran has not submitted a signed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veteran's Affairs) to permit the RO to obtain these records.

Hence, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should also give the appellant an opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish a signed VA Form 21-4142 to enable it to obtain the Veteran's private medical records from UC Davis Medical Center.

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Sacramento VAMC and the Martinez Outpatient Clinic any outstanding pertinent records of treatment dated since July 19, 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claims on appeal.

The RO should specifically request that the Veteran provide a signed authorization to enable it to obtain all outstanding pertinent medical treatment records from the UC Davis Medical Center (noted during the August 2011 Board hearing).

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo VA examination(s), by (an) appropriate physician(s), at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and a report of the examination(s) should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

PTSD - The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means. 

Right Knee & Low Back - The examiner should clearly identify all current right knee and low back disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability had its onset in or is medically related to service.

Each examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  All opinions should be accompanied by a clear rationale consistent with the evidence of record.  

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.  The RO's adjudication of the claim for a higher initial rating for PTSD should include consideration of whether "staged" rating of the Veteran's disability, pursuant to Fenderson (cited to above) is appropriate.  

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all additional legal authority considered, as well and clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


